DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-5 and 7-11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2020/0162751.
As to claim 1, Kim teaches an image region segmentation system comprising: an encoder configured to encode an image for segmenting a region by using a plurality of encoding blocks; [fig. 1b; fig. 3; figs. 10-13; figs. 21-22; ¶ 0116-0118;  ¶ 0120-0124; ¶ 0172; ¶ 0178] and a decoder configured to decode the image encoded by the encoder and to generate a region-segmented image by using a plurality of decoding blocks, [fig. 1a;  fig. 2a; fig. 3; ¶ 0061; ¶ 0063-0069] wherein each of the encoding blocks comprises: a convolution block configured to process an inputted image into a convolution layer; [figs. 4; ¶ 0071-0078; ¶ 0082-0090] a normalization block configured to perform spatial adaptive normalization with respect to an output of the convolution block; [fig. 3; fig. 4f; fig. 5; ¶ 0066; ¶ 0090; ¶ 0120] and a up-sampling block configured to reduce an output of the normalization block and to deliver the output to the next encoding block. [fig. 3; fig. 4f; fig. 5a; ¶ 0067; ¶ 0071-0078; ¶ 0082-0090; ¶ 0093-0102; ¶ 0120-0122]
As to claim 2, Kim teaches the limitations of claim 1. Kim teaches further wherein each of the decoding blocks comprises: an up-sampling block configured to increase an output of the encoder; [fig. 3; fig. 4f; fig. 5a; ¶ 0067; ¶ 0090; ¶ 0093-0102; ¶ 0120-0122] a convolution block configured to receive an output of the up-sampling block and an output of the normalization block included in the encoding block, and to process the output into a convolution layer; [fig. 3; fig. 4f; fig. 5; ¶ 0066-0067; ¶ 0090; ¶ 0093-0102; ¶ 0120-0122] and a normalization block configured to perform spatial adaptive normalization with an output of the convolution block and to deliver the output to the next decoding block. [fig. 3; fig. 4f; fig. 5a; ¶ 0067; ¶ 0071-0078; ¶ 0082-0090; ¶ 0093-0102; ¶ 0120-0122]
As to claim 3, Kim teaches the limitations of claim 2. Kim teaches further wherein the normalization block is configured to perform the spatial adaptive normalization with respect to the output of the convolution block by using a parameter which is extracted by using the input image. [figs. 4; ¶ 0071-0090]
As to claim 4, Kim teaches the limitations of claim 3. Kim teaches further wherein the normalization block comprises: a local encoding block configured to encode by processing the output of the convolution block into a convolution layer; [figs. 4; ¶ 0071-0078; ¶ 0082-0090] a first convolution block configured to extract a first spatial weight parameter by processing an output of the local encoding block into a convolution layer; [figs. 4; ¶ 0071-0079; ¶ 0121-0125] a second convolution block configured to extract a second spatial weight parameter by processing the output of the local encoding block into a convolution layer; [figs. 4; ¶ 0071-0079; ¶ 0121-0125] a first normalization block configured to perform batch normalization with respect to the output of the convolution block; [fig. 3; fig. 4f; fig. 5; ¶ 0066; ¶ 0090; ¶ 0120] and a second normalization block configured to perform spatial adaptive normalization with respect to an output of the first normalization block by using the first spatial weight parameter and the second spatial weight parameter which are extracted at the first convolution block and the second convolution block. [figs. 4; ¶ 0071-0079; ¶ 0082-0090; ¶ 0120-0125]
As to claim 5, Kim teaches the limitations of claim 4. Kim teaches further wherein a spatial size of information inputted to the local encoding block is the same as a spatial size of information outputted from the local encoding block. [fig. 8; ¶ 0151-0157]
As to claim 7, Kim teaches the limitations of of claim 2. Kim teaches further wherein the normalization block included in the encoding block is a normalization block disposed in the encoding block positioned at a same depth as the decoding block. [figs. 4; figs. 20-21; ¶ 0090; ¶ 0240-0265]
As to claim 8, Kim teaches the limitations of claim 2. Kim further teaches wherein the convolution block is configured to receive the output of the up-sampling block and the output of the normalization block included in the encoding block by applying a skip connection. [fig. 3; figs. 4; ¶ 0084; ¶ 0086; ¶ 0067; ¶ 0071-0078; ¶ 0082-0090; ¶ 0093-0102; ¶ 0120-0122]
As to claim 9, Kim teaches the limitations of claim 1. Kim further teaches wherein a number of encoding blocks and a number of decoding blocks are adjustable. [figs. 10-13; figs. 20-21; ¶ 0178-0202; ¶ 0240-0249]
As to claim 10, Kim teaches an image region segmentation method comprising: encoding an image for segmenting a region by using a plurality of encoding blocks; [fig. 1b; fig. 3; figs. 10-13; figs. 21-22; ¶ 0116-0118;  ¶ 0120-0124; ¶ 0172; ¶ 0178] and decoding the encoded image and generating a region-segmented image by using a plurality of decoding blocks, [fig. 1a;  fig. 2a; fig. 3; ¶ 0061; ¶ 0063-0069] wherein each of the encoding blocks is configured to process an inputted image into a convolution layer, to perform spatial adaptive normalization, [figs. 4; ¶ 0071-0078; ¶ 0082-0090] and then to reduce the image and to deliver the image to the next encoding block. [fig. 3; ¶ 0067; ¶ 0120-0122]
As to claim 11, Kim teaches an image region segmentation system comprising: an encoder configured to encode an image for segmenting a region by using a plurality of encoding blocks; [fig. 1b; fig. 3; figs. 10-13; figs. 21-22; ¶ 0116-0118;  ¶ 0120-0124; ¶ 0172; ¶ 0178] and a decoder configured to decode the image encoded by the encoder and to generate a region-segmented image by using a plurality of decoding blocks, [fig. 1a;  fig. 2a; fig. 3; ¶ 0061; ¶ 0063-0069] wherein each of the decoding blocks comprises: an up-sampling block configured to increase an output of the encoder; [fig. 3; fig. 4f; fig. 5a; ¶ 0067; ¶ 0090; ¶ 0093-0102; ¶ 0120-0122] a convolution block configured to receive an output of the up-sampling block and an output of a normalization block included in the encoding block, and to process the output into a convolution layer; [figs. 4; ¶ 0071-0078; ¶ 0082-0090] and a normalization block configured to perform spatial adaptive normalization with an output of the convolution block and to deliver the output to the next decoding block. [fig. 3; figs. 4; ¶ 0067; ¶ 0071-0078; ¶ 0082-0090; ¶ 0120-0122]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483